188 S.W.3d 460 (2006)
In the Interest of C.J.B., A Juvenile.
No. ED 86398.
Missouri Court of Appeals, Eastern District, Division Four.
March 7, 2006.
Motion for Rehearing and/or Transfer Denied April 12, 2006.
George M. Archer, Hillsboro, for appellant.
Derrick R. Good, Hillsboro, for Guardian Ad Litem.
Susan K. Nuckols, Hillsboro, for respondent.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, Jr. and SHERRI B. SULLIVAN, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 12, 2006.

ORDER
PER CURIAM.
Father appeals from the judgment terminating his parental rights to his minor child, C.J.B. On appeal, Father argues there was not sufficient clear, cogent, and convincing evidence to support the trial court's findings under Sections 211.447, RSMo 2000.[1] Father also argues the trial court erred in accepting the testimony of Jeremy Pierce (Pierce) over Father's objection because this testimony was highly prejudicial. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.